            Case 1:17-cv-01047-ESH Document 92 Filed 05/18/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

   _____________________________________________
   DEMOCRACY PARTNERS, LLC, et al.,              )
                                                 )
      Plaintiffs,                                )
                                                 ) Civ. No. 1:17-cv-1047-ESH
              v.                                 )
                                                 )
   PROJECT VERITAS ACTION FUND, LLC, et al.,     )
                                                 )
      Defendants.                                )
   _____________________________________________)

                 PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO
          PROJECT VERITAS PARTIES’ MOTION FOR RECONSIDERATION OF
                        SUMMARY JUDGMENT ORDER

          “[W]here litigants have once battled for the court’s decision, they should neither be

required, nor without good reason permitted, to battle for it again.” Lyles v. District of Columbia,

65 F. Supp. 3d 181, 188 (D.D.C. 2014) (quoting Singh v. George Washington Univ., 383 F. Supp.

2d 99, 101 (D.D.C. 2005)). In this case, the Project Veritas Defendants (Defendants) have pointed

to no intervening change in law, no new facts and no error by the Court and nothing else that would

warrant reconsideration of this Court’s carefully reasoned 44-page Memorandum Opinion of

March 31, 2020 (ECF No. 83) (“Sum. J. Order”) denying, in part, Defendants’ Motion for

Summary Judgment (ECF No. 63). Rather Defendants’ Motion for Reconsideration is based on

a twisted and illogical reading of two passages of one witness’ deposition testimony. There is no

basis at all for reconsideration, let alone a persuasive one   Accordingly, the Motion should be

denied.
            Case 1:17-cv-01047-ESH Document 92 Filed 05/18/20 Page 2 of 7



    I.       Legal Standard

          To be sure, Fed. R. Civ. P. 54(b) permits a District Court to reconsider and revise its own

rulings prior to final judgment. Although the District Court “is imbued with ‘broad discretion’ to

entertain a Rule 54(b) motion, the court’s and the parties’ shared interest in judicial economy

counsels against repeated consideration of matters already thoughtfully decided once.” Coulibaly

v. Tillerson, 278 F. Supp. 3d 294, 301 (D.D.C. 2017). Accordingly, the “district court’s discretion

is ‘limited by the law of the case doctrine and subject to the caveat that where litigants have once

battled for the court’s decision, they should neither be required nor without good reason permitted,

to battle for it again.’” Lyles, 65 F. Supp. 3d at 188 (quoting Singh, 383 F. Supp. 2d at 101).

          “’[I]n general, a court will grant a motion for reconsideration of an interlocutory order only

when the movant demonstrates: (1) an intervening change in the law; the discovery of new

evidence not previously available; or (3) a clear error in the first order.’” Stewart v. Panetta, 826

F. Supp. 2d 176, 177 (D.D.C. 2011) (quoting Johnson-Parks v. D.C. Chartered Health Plan, 806

F. Supp. 2d 267, 268 (D.D.C. 2011) (internal quotation omitted)). “’The moving party has the

burden of showing that reconsideration is warranted….’” Henok v. Chase Home Finance, LLC,

947 F. Supp. 2d 6, 10 (D.D.C. 2013) (quoting Pueschl v. Nat’l Air Traffic Controllers Ass’n, 606

F. Supp. 2d 82 85 (D.D.C. 2009)).

          Here Defendants have utterly failed to meet that burden. There has been no intervening

change in the law. Defendants point to no new evidence. And the Court has made no error at all,

let alone a “clear error.”

    II.      The Deposition Passages at Issue Fully Support the Court’s Decision on the Issue
             of Causation of Damages ______________________________________________

             Defendants’ Motion for Reconsideration (“Def. Mot’) challenges the Court’s finding

that the Project Veritas infiltration and spying operation—as distinct from the content of Project

                                                    2
          Case 1:17-cv-01047-ESH Document 92 Filed 05/18/20 Page 3 of 7



Veritas’ videos-- was itself a factor in the decision by AFSCME to terminate its contract with

Plaintiff Strategic Consulting Group. (Def. Mot. at 3-4). The issue was whether there was

evidence that “defendants’ non-expressive conduct was a substantial factor in the decisions by

AFSCME and AUFC to terminate their contracts with Strategic Consulting.” (Sum. J. Order at

16). The Court found that, while other factors may have contributed to AFSCME’s decision to

cancel the contract, “there is sufficient evidence to support plaintiffs’ view that AFSCME was also

concerned about the infiltration itself.” (Id.).

            The Court cited several passages from the deposition of Scott Frey, AFSCME’s director

of government affairs. Defendants take issue with the Court’s citation of two of those passages.

First, Defendants assert that the Court misread this testimony from Mr. Frey:


             Q. Okay. Okay. Why did [AFSCME Chief of Staff Bill Lurye] make that
        recommendation [to terminate the contract]?
             A. Again, we felt there was—understanding what we knew about this organization,
        Project Veritas, and their representation, their reputation for misrepresenting the facts and
        doing these types of videos, we did feel that there was an element of indiscretion that they’d
        allowed Mr. Foval into their midst without serious vetting, that they created a, it was the
        view at the time that they had create the opportunity for this, for this operation to occur,
        and it had become a major distraction to, and an unnecessary one at a critical moment in
        time.
                 We did not want, we did not, we did not want to, we did not welcome the distraction
        it created.

(Excerpts of Deposition of Scott Frey, Def. Mot. Ex. A at 76:21—77:14).

        Defendants argue that this testimony related solely to the act of retaining Scott Foval as a

consultant, and not to the operation of infiltrating Democracy Partners’ offices and secretly spying

on people who worked there, as well as on numerous other persons working in other offices. They

suggest that “allowing Mr. Foval into their midst” was what had “created the opportunity for this,

for this operation to occur.” But that is a twisted and illogical reading.




                                                   3
          Case 1:17-cv-01047-ESH Document 92 Filed 05/18/20 Page 4 of 7



        By any fair reading of this passage, Mr. Frey is saying three distinct things: (1) AFSCME

was not concerned with the content of the videos—the “expressive content”—given Project

Veritas’ well-deserved “reputation for misrepresenting the facts;” (2) AFSCME was concerned

that Democracy Partners, Strategic Consulting and Mr. Creamer had allowed Mr. Foval “into their

midst;” and (3) AFSCME was also concerned that the Plaintiffs had “created the opportunity for

this, for this operation to occur.”

        Clearly the reference to creating an “opportunity for this operation to occur” is not a

reference to Foval, but to the infiltration and spying operation. There was no “operation”

associated with Mr. Foval. He was simply videotaped in a bar. The only “operation” involved in

this case was the infiltration and spying operation involving Ms. Maass. Were there any doubt

about this interpretation, it was definitively resolved by the further testimony of Mr. Frey on cross-

examination:

        Q. Okay. Thank you. Mr. Frey, you had testified that AFSCME was concerned that Mr.
        Creamer, Strategic Consulting Group, had created the opportunity for this to occur. Was
        part of your concern that they had allowed their offices to be infiltrated by a Project Veritas
        operative.
        A. Yes.

(Def. Mot. Ex. A at 102:13—19).

        Second, Defendants object to the Court’s citation of another passage from Mr. Frey’s

deposition:

               Q. Prior to the letter—let me back up. Did AFSCME have concerns about anything
        Mr. Creamer said on the video that was released?
               A. I am trying to remember what he said in the video, My recollection is that we
        did. We did have concerns with what he said. What specifically those were without
        reviewing the video again I wouldn’t wouldn’t recall specifically what those concerns
        were, but that he was speaking ad hoc about his strong ties to the Clinton campaign, and it
        seemed a bit inappropriate, but then again, we also were aware that, of the view that the
        video had been highly selectively edited, and likely, those words were taken out of context.
               I think it was the overall sense that they allowed this to occur, they invited this
        opportunity into their midst, but I think the broader concern was just clearly, regardless of

                                                  4
         Case 1:17-cv-01047-ESH Document 92 Filed 05/18/20 Page 5 of 7



       the circumstances that led to the video, the video in itself and the way it was released and
       the timing was a very unfortunate distraction, and we didn’t want to be a party to it.

(Def. Mot. Ex. A at 78:6—79:5).

       Defendants insist that this quotation supports their theory that the infiltration was not a

factor in causing Plaintiffs’ damages, because Mr. Frey cites a “broader concern” about the video’s

release “regardless of the circumstances that led to the video.” (Def. Mot. at 7). Again, that is a

twisted and illogical reading of this passage. The logical reading of this passage is that Mr. Frey

is saying the fact of the video’s existence and release was “a broader” concern to AFSCME; that

again, however, AFSCME was not concerned about the actual content of the video given that “the

video had been highly selectively edited and likely, those words [of Mr. Creamer] had been taken

out of context;” and that they were also concerned that Democracy Partners and Strategic

Consulting “had allowed this to occur, they had invited this opportunity into their midst….”

Again, the only “opportunity” that Plaintiffs had “invited… into their midst” was the opportunity

(created by Project Veritas’ acts of fraud and dishonesty) for Ms. Maass to infiltrate Democracy

Partners’ offices and unlawfully, secretly spy and record those working there.

       Moreover, Defendants made this exact same argument in their Motion for Summary

Judgment. They cited this exact same passage from Mr. Frey’s deposition and urged the same

interpretation they now assert. (Project Veritas Parties’ Memorandum in Support of Motion for

Summary Judgment, ECF No. 63-1, filed May 6, 2019 at 13). This is not evidence “overlooked’

by the Court in making its decision on summary judgment.

       In short, the Court’s citation of these passages was entirely logical and reasonable, and the

quoted passages fully support the Court’s conclusion that Mr. Frey’s testimony creates a genuine

issue of material fact on the issue of causation of damages. Thus, there was no error by the Court

at all. Nor have Defendants pointed to any new evidence of intervening change in the law.

                                                5
          Case 1:17-cv-01047-ESH Document 92 Filed 05/18/20 Page 6 of 7



Defendants do “not assert that the Court misunderstood the parties, made a decision beyond the

issues presented or failed to consider controlling precedent. Instead, [Defendants’ motion for

reconsideration] repeats the same facts and raises the same legal argument which was previously

rejected on the merits. . . “ Henok, 947 F. Supp. 2d at 10. This “attempt to relitigate the same issue

in [a] motion for reconsideration does not satisfy Rule 54(b)’s requirements.” Id. at 11. For this

reason, Defendants’ Motion for Reconsideration should be denied.



                                          CONCLUSION

       For the reasons set forth above, the Project Veritas Parties’ Motion for Reconsideration of

Summary Judgment Order should be denied.



Dated: May 18, 2020                            Respectfully submitted,

                                               _/s/ Joseph E. Sandler
                                               Joseph E. Sandler, D.C. Bar No. 255919
                                               SANDLER REIFF LAMB ROSENSTEIN &
                                               BIRKENSTOCK, P.C.
                                               1090 Vermont Ave., N.W. Suite 750
                                               Washington, D.C. 20005
                                               Tel: 202-479-1111
                                               Fax: 202-479-1115
                                               sandler@sandlerreiff.com


                                               Aderson Francois, D.C. Bar No. 798544
                                               INSTITUTE FOR PUBLIC REPRESENTATION
                                               GEORGETOWN UNIVERSITY LAW CENTER
                                               600 New Jersey Avenue NW, Suite 312
                                               Washington, DC 20001
                                               Phone: (202) 662-9593
                                               abf48@georgetown.edu

                                               Attorneys for Plaintiffs



                                                  6
         Case 1:17-cv-01047-ESH Document 92 Filed 05/18/20 Page 7 of 7




                                   CERTIFICATE OF SERVICE

        I hereby certify that on May 18, 2020, I electronically filed the foregoing Plaintiffs’
Opposition to Project Veritas Parties’ Motion for Reconsideration of Summary Judgment Order
with the Clerk of Court using the CM/ECF system, which will automatically send email
notifications to all counsel of record.



                             /s/ Joseph E. Sandler

                             Attorney for Plaintiffs




                                               7
